

117 HR 3652 IH: National Food Waste Reduction Act
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3652IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Mrs. Axne introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture to establish a food waste research and technical assistance program and grant program, and for other purposes.1.Short titleThis Act may be cited as the National Food Waste Reduction Act.2.Food waste research program(a)EstablishmentThe Food Loss and Waste Reduction Liaison of the Department of Agriculture (in this section referred to as the Liaison) shall establish a partnership with 5 regional partner institutions, selected under subsection (c), to carry out a Food Waste Research Program (in this section referred to as the Program). (b)Food waste research program requirements(1)DutiesIn carrying out the Program, the Liaison, in partnership with the 5 regional partner institutions selected under subsection (c), shall—(A)plan, conduct, and arrange for public research, data, education, and recommendations within the areas of study specified in paragraph (2), as such areas relate to food waste reduction and food recovery issues nationwide, regionally, and locally; (B)carry out the activities of the Program within a variety of regions in the United States, which are identified and categorized by the Liaison based on the specific food recovery and food waste reduction issues of such regions;(C)identify areas to increase efficiency in the allocation of resources, coordination, cooperation, and consolidation of efforts as they relate to local, statewide, Tribal, regional, and Federal food recovery and food waste reduction efforts;(D)create a Program website, as described in paragraph (4), to disseminate information to the public; and(E)collaborate with other colleges, universities, and nonprofit organizations in the regions selected by the Liaison that have demonstrated capability for research, information dissemination, and professional training in order to develop regional networks that are knowledgeable in food waste reduction issues. (2)Areas of StudyIn carrying out the duties listed in subsection (a), the Liaison and the regional partner institutions shall consider the following areas of study: (A)Reducing the volume of surplus food produced.(B)Feeding individuals in need to utilize excess food, including through the use of donations of surplus food.(C)Diverting food unusable for purposes of subparagraph (B) to feed animals.(D)Utilizing food waste to create renewable energy sources. (E)Composting food waste to create nutrient rich soil.(F)Diminishing the deposits of food waste in landfills and reducing the incineration of food waste.(3)Use of Funds(A)In GeneralThe Liaison may make funds available under this section to improve the facilities of the regional partner institutions to a level that meets the requirements of the role of a regional partner institution.(B)PlanA regional partner institution may not receive any funding for any facility upgrade under subparagraph (A), unless—(i)the regional partner institution submits to the Liaison a plan detailing the type of facility construction or improvements to take place (including any land acquisition, engineering, design, and staffing and equipment needs, in addition to other information as required by the Liaison); and(ii)the Liaison approves such plan. (C)Non-Federal Cost Share for Facility ImprovementA regional partner institutions shall be required to provide at least a 20 percent non-Federal cost share for facility improvement or construction projects pursued by a regional partner institution under subparagraph (A).(D)Matching Funds for Operating ExpensesA regional partner institution shall be required to provide at least a 30 percent non-Federal cost share for all Program operating expenses related to such regional partner institution.(E)Wage Rate RequirementsA construction activity carried out pursuant to this section shall meet Federal prevailing wage requirements as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code, (commonly referred to as the Davis-Bacon Act).(4)Food waste research program websiteThe Liaison shall establish a website that shall contain at least the following information:(A)Key findings and best practices.(B)A list of collaborations and partnerships carried out pursuant to this section.(C)Annual reports and other pertinent information on the duties of the Program.(D)The location and contact information for regional partner institutions.(E)Federal, State, local, and regionally specific public research, data, education, and policy recommendations that shall be updated in a timely manner with new information.(F)Tools for tracking reduction efforts and measuring food waste production.(c)Selection of regional partner institutions(1)In generalNot later than 180 days after the date of the enactment of this section, the Liaison shall select 5 regional partner institutions to partner with to carry out the requirements of the Program.(2)Criteria for Regional Partner InstitutionsIn making a selection under paragraph (1), the Liaison shall select an institution of higher education that—(A)has a focus or expertise in at least one of the areas of study described in subsection (b)(2); (B)has the ability to plan, conduct, and arrange for public research, data, education, and recommendations related to food waste reduction and the areas of study described in subsection (b)(2);(C)can assist the Liaison in fulfilling the duties listed in subsection (b)(1);(D)can contribute the required non-Federal funding to maintain a regional partner institution center; and(E)satisfies any other criteria determined by the Liaison.(3)Eligible sub-awardeesA State, Tribal, or local government, local educational agency, agricultural or commodity organization, farmer, or other organization focused on food waste prevention may serve as an eligible sub-awardee of a regional partner institution if the entity meets the requirements of subparagraphs (A) through (C) of paragraph (2).(4)Employment statusMembers of regional partner institutions shall not be considered Federal employees for any purpose. (d)Collaboration with Federal, regional, State, Tribal, and local governments and organizationsThe Liaison, in conjunction with the 5 regional partner institutions selected under subsection (c) shall collaborate and share best practices on regional, State, Tribal, and locally specific food waste and food waste reduction issues with—(1)State and county governments;(2)Tribal governments; (3)units of local government;(4)local educational entities;(5)colleges and universities;(6)agricultural and commodity organizations;(7)farmers; and(8)organizations focused on food waste prevention. (e)Information collection and dissemination(1)Report of regional partner institutionsNot later than 1 year after the date of the enactment of this section, and annually thereafter, the regional partnership institutions shall submit to the Liaison a report containing the activities, partnerships, collaborations, Federal policy recommendations, previous and continuing budgets, findings, and any other applicable information carried out under the Program.(2)Liaison reportNot later than 15 months after the date of the enactment of this section, and annually thereafter, the Liaison shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate and publish on the Program website an annual report containing a compilation of the activities, partnerships, collaborations, Federal policy recommendations, previous and continuing budgets, findings, and any other applicable information relating to the Program.(3)Review of reportThe Liaison shall review the annual report from the regional partner institutions to ensure that funds are being used efficiently according to the duties of the Program and that the Program is producing utilizable public research, data, education, and recommendations related to food waste and food waste reduction issues.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2022. 3.Grants to research centers or non-profit organizations(a)Grant authorityNot later than 180 days after the date of the enactment of this section, the Food Loss and Waste Reduction Liaison of the Department of Agriculture (in this section referred to as the Liaison) shall establish a grant program under which the Liaison shall make grants to eligible entities, on a competitive basis, to establish contracts or cooperative agreements described in subsection (c) of section 224 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6924(c)) with such eligible entities to carry out the duties described in subsection (b) of such section.(b)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Liaison an application at such time and in such manner as the Liaison may require.(c)CriteriaIn making grants under this section, the Liaison shall consider, with respect to each applicant, the following:(1)The alignment of food loss and recovery programs and resources developed by such applicant with the Environmental Protection Agency Food Recovery Hierarchy.(2)The ability of the facilities and resources of such applicant to develop and deliver food loss reduction and recovery programs.(3)The experience of such applicant in developing high-impact food loss reduction and recovery programs and resources at the State, Tribal, regional, or national scale.(4)Previous collaboration of such applicant with other food loss reduction and recovery focused organizations in the private, nonprofit, and government sectors.(5)Any other information that the Liaison shall require. (d)Use of fundsAn eligible entity that receives a grant under this section shall use such grant to carry out the activities described in subsection (c) of section 224 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6924(c)) to accomplish the duties described in subsection (b) of such section.(e)DurationEach grant under this section shall be for a period of 3 years.(f)Grant RenewalThe Liaison may renew a grant under this section for an additional period of 3 years.(g)Federal shareThe Federal share of a grant under this section shall not exceed 70 percent of the costs of the activities carried out under this section. (h)Report to CongressNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Liaison shall submit to Congress a report describing the activities conducted under this section and the effects of such activities on food loss and waste reduction nationally.(i)Eligible entity definedThe term eligible entity means a research center or nonprofit organization described in section 224(c) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6924(c)).(j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2022. 